DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (CN203260300) in view of Xiao (CN101825813).
	
    PNG
    media_image1.png
    366
    578
    media_image1.png
    Greyscale


th paragraph from the bottom of that page]; step S2, disposing a heater (shown in the prior art as a temperature compensation unit), wherein the heater (temperature compensation unit) extends along the liquid crystal panel (display panel) to a position corresponding to a GOA circuit region [see translation pages 4-5 for details]; step S3 heating the liquid crystal panel (display panel) by the heater (temperature compensation unit) to a predetermined temperature [see translation page 5, 2nd paragraph from the top of page], and step S4, observing a screen situation of the liquid crystal panel (display panel), and when the screen situation is not abnormal under the reliability test, excluding an effect of the temperature on the reliability of the GOA circuit [see translation pages 4-6 for details]. However, the prior art is not clear on disposing a heater on at least one edge of an edge region of an upper surface of the liquid crystal panel, implementing a reliability test to the liquid crystal display module and wherein a temperature of the heater is evenly distributed or distributed gradiently. Xiao discloses [see Fig. 1] a method of examining reliability (RA) of a gate driver on array (GOA) circuit (shown in the prior art as “GOA”), wherein the method comprises steps as follows: providing a liquid crystal panel (shown in the prior art as liquid crystal panel); and a thin film transistor array substrate comprises a display region 1 on which a thin film transistor array is prepared and a GOA gate driving circuit 2 prepared on the thin film transistor Further, Xiao teaches that the addition of a heater on at least one edge of an edge region of the liquid crystal display is advantageous because it helps improve the production yield of the driving circuit in the liquid crystal display device. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Yang et al by adding a heater on at least one edge of an edge region of the liquid crystal display as taught by Xiao in order to improve the production yield of the liquid crystal display device.
Regarding claims 2 and 10, Xiao discloses wherein the heater is disposed on the edge region corresponding to at least one of two short edges of the liquid crystal panel, and corresponds to a black array region of the liquid crystal panel [see translation pages 3-5].
Regarding claims 3 and 11, Xiao discloses wherein the heater covers the GOA circuit region [see translation pages 3-4].
Regarding claims 4-5 and 12-13, Yang et al disclose said heater (temperature compensation unit). However, the prior art does not disclose the width or thickness as claimed. It is well known to have the width and thickness of an item where needed [see MPEP 2144.04 In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)]. It would be obvious to one of ordinary skill in the art to have different width and thickness of the heater where needed by the user since it was held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Regarding claims 6 and 14, Yang et al disclose wherein during the reliability test, the temperature of the heater (temperature compensation unit) is less than 75°C [see translation pages 5-6 for details].
Conclusion
Allowable Subject Matter
Claims 7-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 7, the primary reason for the allowance of the claim is due to a system of examining reliability (RA) of a gate driver on array (GOA) circuit, wherein the system comprises, in combination with other limitations, a chamber temperature-control unit configured to control a temperature of a RA test chamber of a liquid crystal display module; and an alarm unit configured to send out an alert when the monitoring unit monitors and detects abnormality of the screen situation of the liquid crystal panel.
Since claim 8 depend from claim 7, it also has allowable subject matter.
Based on the amendment above, the following is being applied.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858